Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al (WO 2018/128377). Yoon teaches a refrigerator (Fig. 2), comprising: a cabinet (10); a first door (31) located in front of said cabinet; a second door (32) located in front of said first door; an electrical member (display device 60) located at said second door and being an electrically driven part; and a transmission line (77,64,66) connected to said electrical member, said transmission line extending from said cabinet into said first door (77,64) and extending from said first door toward said second door (66; Fig. 6). Which further comprises a first hinge unit (80,83) interconnecting said first door and said second door, said transmission line exiting said first door then entering said first hinge unit and then extending toward said second door (Fig. 5).  Which further comprises a second hinge unit (70 with 74) interconnecting said cabinet and said first door, said transmission line extending through said second hinge unit into said first door (Fig. 3).  Wherein said transmission line extends within said first door and runs for a distance in a lateral direction of said first door (64; Fig. 7).  Wherein said transmission line (64) extends within said first door, and said transmission line at least one of extends in the lateral direction of said first door beyond said first hinge unit interconnecting said first door and said second door or extends beyond said second hinge unit interconnecting said first door and said cabinet to an outside of said first door (Fig. 6).  Wherein said transmission line extends outward from said first door and then extends laterally to extend toward said second door along with said first hinge unit interconnecting said first door and said second door (Fig. 5).  Wherein said first door includes a first accommodating portion (37A) located at an end of said first door and a lid (86) configured to cover said first accommodating portion, said transmission line extending from said first door to said first accommodating portion and then extending toward said first hinge unit interconnecting said first door and said second door (Fig. 6).  Wherein said first accommodating portion and said first hinge unit are adjacent to each other and a pitch is provided in a lateral direction of said first door.  Wherein said transmission line includes a first electrical connector (64a) and a second electrical connector (66a) interconnected in said first accommodating portion, and said transmission line includes a cable (66) extending from said second electrical connector into said first hinge unit along said end of said first door.  Wherein said lid includes a lid portion extending horizontally and a separator portion configured to separate said first hinge unit from said first accommodating portion in a lateral direction of said first door, said separator portion having a hole (bottom opening) for permitting said transmission line to pass through.  The transmission line configured to transmit electricity or signals to said electrical member, said first connector and second connector being interconnected at said first door (Fig. 5), and said first connector and said second connector being located outside of said first hinge unit (separate from 83 and below 86).  Wherein said transmission line extends into said first door through a hinge hole  (31a) located in said first door and extends within said first door along a distance in a lateral direction of said first door.  Which further comprises a second hinge unit (70 with 74) interconnecting said first door and said cabinet, said transmission line extending within said first door in the lateral direction of said first door, and said transmission line at least one of extending beyond said first hinge unit interconnecting said first door and said second door or extending beyond said second hinge unit interconnecting said first door and said cabinet into said first accommodating portion located at said first door and covered by said detachable lid (Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (WO 2018/128377) in view of Gorz et al (2009/0320509).  As stated above, Yoon teaches the limitations of claim 1, including a cabinet and first and second doors.  The cabinet walls and second door include insulation therein (paragraphs 73 and 86).  As shown in Fig. 6, Yoon teaches the transmission line located within a space within the first door. For claim 2, Yoon fails to teach that the first door space specifically includes insulation.  Gorz teaches having a transmission line (32) within insulation (Fig. 3) located within a door space.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerator of Yoon by adding insulation within the walls of the first door, including in the area wherein the transmission line is located, such as is taught by Gorz, to further insulate the cabinet interior when the doors are closed.  
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (WO 2018/128377) in view of Kang et al (KR20180067391).  As stated above, Yoon teaches the limitations of claims 1 and 12, including a cabinet and first and second doors with an electrical member in the second door.  For claims 16 and 17, Yoon fails to teach that the electrical member is specifically a heater.  Kang teaches a refrigerator door including a heater (Fig. 13 and its description in translation).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerator of Yoon by adding a heater within its second door, such as is taught by Kang, to help keep moisture and frost from forming on the refrigerator exterior and to keep glass and frames part of the door clear of condensation. As shown in Fig. 13 of Kang, the heater has a transmission line. This line would be located along the same path as the transmission line of Yoon already provided, when combined.

Response to Arguments
Applicant's arguments filed November 14, 2022 have been fully considered but they are not persuasive. 
In response to the arguments concerning the electrical member of Yoon: as worded in the disclosed specification, paragraph 0045 states that the electrical member electrically driven does not only include a heater, a display device also qualifies. Furthermore, that the details of the features provided as part of the display device are not specifically disclosed in Yoon does not overcome the “electrically driven” limitation.  One having ordinary skill in the art would know that the display device/monitor of Yoon is  inherently electrically driven via a power source and transmission line in order to operate.   Therefore, the 102 rejection over Yoon still stands.
In response to the argument concerning the first door thermal insulation space: In Fig. 6, Yoon teaches a transmission line within a space of the first door. Although insulation is not specially taught within this space, insulation is used in other spaces of the doors.  To add insulation in the space of Yoon with the transmission line, such as is taught by Gorz, would have been an obvious consideration to further insulate the cabinet interior when the doors are closed. Gorz providing a specific teaching/evidence of a transmission line in insulation of a door which was previously covered by the Official notice of the previous Office action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
December 12, 2022
						/JANET M WILKENS/                                                                 Primary Examiner, Art Unit 3637